                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

KERRY MAGERS,                                         )
                                                      )
                             Petitioner,              )
                                                      )
                        v.                            )       No. 2:20-cv-00132-JMS-DLP
                                                      )
WARDEN,                                               )
                                                      )
                             Respondent.              )

                    Order Dismissing Petition for a Writ of Habeas Corpus
                          and Denying Certificate of Appealability

       In 1993, Petitioner Kerry Magers pleaded guilty to murder in Indiana state court case

number 71D02-9208-CF-00764. Mr. Magers now seeks a writ of habeas corpus pursuant to

28 U.S.C. § 2254. For the reasons explained in this Order, Mr. Magers’ petition for a writ of habeas

corpus is denied and the action dismissed with prejudice because it is time-barred. In addition, the

Court finds that a certificate of appealability should not issue.

                                           I. Background

       Mr. Magers murdered a taxicab driver on August 27, 1992. Magers v. State, 61 N.E.2d

323, 323-24 (Ind. 1993). After initially pleading not guilty by reason of insanity, Mr. Magers

pleaded guilty to murder and received a fifty-five-year sentence. Id. He appealed his sentence, and

the Indiana Supreme Court affirmed on September 28, 1993. Id. In Mr. Magers’ habeas petition,

he states he sought post-conviction relief in the St. Joseph Superior Court under cause number

71D02-2002-PC-000003 on February 4, 2020. Dkt. 2 at 2. The post-conviction court dismissed

his post-conviction petition that same day. Id.

       Mr. Magers filed the instant habeas petition on March 8, 2020, and the Court ordered him

to show cause as to why it should not be dismissed as untimely. Dkt. 5.
                                         II. Applicable Law

          A federal court may grant habeas relief only if the petitioner demonstrates that he is in

custody “in violation of the Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a)

(1996).

          Mr. Magers’ petition is subject to the statute of limitations imposed by the Antiterrorism

and Effective Death Penalty Act of 1996 (AEDPA). Under AEDPA,

          a state prisoner has one year to file a federal petition for habeas corpus relief,
          starting from “the date on which the judgment became final by the conclusion of
          direct review or the expiration of the time for seeking such review.” 28 U.S.C.
          § 2244(d)(1)(A). For a prisoner whose judgment became final before AEDPA was
          enacted, the one-year limitations period runs from the AEDPA’s effective date:
          April 24, 1996.

Wood v. Milyard, 566 U.S. 463, 468 (2012). “The one-year clock is stopped, however, during the

time the petitioner’s ‘properly filed’ application for state postconviction relief ‘is pending.’” Day

v. McDonough, 547 U.S. 198, 201 (2006) (quoting 28 U.S.C. § 2244(d)(2)).

                                           III. Discussion

          Because Mr. Magers’ conviction became final before the enactment of AEDPA, the one-

year limitation period for him to file a habeas petition began on April 24, 1996, and expired on

April 24, 1997. Mr. Magers did not file his petition for post-conviction relief until February 4,

2020, nearly twenty-four years after his statute of limitations for federal habeas had expired.

Although the statute of limitations is tolled during the pendency of a petition for post-conviction

relief, Mr. Magers’ statute of limitations had already expired well before he sought post-conviction

relief.

          The Court takes judicial notice of the chronological case summary (CCS) for state court

case number 71D02-0504-PC-000024 which indicates that Mr. Magers also filed a petition for

post-conviction relief in St. Joseph Superior Court on April 22, 2005, which was denied on
November 25, 2009. The CCS does not include the underlying cause number, but because

Mr. Magers had no prior criminal record, see Magers, 61 N.E.2d at 324, the petition likely was a

challenge to the murder conviction. Even so, the 2005 state petition was also filed well after

Mr. Magers’ federal limitations period had expired. Mr. Magers’ § 2254 petition is clearly time-

barred.

          Mr. Magers does not contend that he is entitled to equitable tolling on any basis. Therefore,

his motion to show cause, dkt. [6], is denied.

                                   IV. Certificate of Appealability

          “A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

court does not enjoy an absolute right to appeal.” Buck v. Davis, 137 S. Ct. 759, 773 (2017).

Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

“A certificate of appealability may issue . . . only if the applicant has made a substantial showing

of the denial of a constitutional right.’” 28 U.S.C. § 2253(c)(2).

          Further, where a claim is resolved on procedural grounds (such as statute of limitations), a

certificate of appealability should issue only if reasonable jurists could disagree about the merits

of the underlying constitutional claim and about whether the procedural ruling was correct. Flores-

Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016).

          Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

Courts requires the district court to “issue or deny a certificate of appealability when it enters a

final order adverse to the applicant.” Pursuant to § 2253(c)(2), the Court finds that no reasonable

jurist would find it debatable “whether [this Court] was correct in its procedural ruling” that

Mr. Magers’ petition was filed beyond the expiration of the one-year statutory limitations period.
Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court therefore denies a certificate of

appealability.

                                          V. Conclusion

       The petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 is denied and a

certificate of appealability shall not issue. Judgment consistent with this Order shall now issue.

       IT IS SO ORDERED.




                 Date: 3/31/2020



Distribution:

KERRY MAGERS
931175
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only
